

FIRST AMENDMENT TO SUBORDINATION AGREEMENT


           THIS FIRST AMENDMENT TO SUBORDINATION AGREEMENT (this “Amendment”) is
made as of this 21st day of September, 2009 by TIMET FINANCE MANAGEMENT COMPANY,
a Delaware corporation (the “Subordinate Lender”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, together with any
successor agent, the “Administrative Agent”) for the benefit of the Lenders
(including, without limitation, the Issuing Lender, the Swing Line Lender and
the Alternative Currency Lender) (all as defined in the Credit Agreement
referenced below).  Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Subordination Agreement
referred to below.


Recitals:


           A.           CompX International Inc., a Delaware corporation (the
“Borrower”), CompX Security Products Inc., CompX Precision Slides Inc., CompX
Marine Inc., Custom Marine Inc. (f/k/a Custom Marine Acquisition, Inc.) and
Livorsi Marine, Inc. (collectively, the “Guarantors”), the Administrative Agent
and the Lenders have entered into a certain Credit Agreement dated as of
December 23, 2005, as amended by that First Amendment to Credit Agreement dated
October 16, 2007, the Second Amendment to Credit Agreement dated January 15,
2009 and the Third Amendment to Credit Agreement dated the date hereof (the
“Third Amendment”) (the “Credit Agreement,” which term shall include all
amendments and modifications thereto).


           B.           Pursuant to the terms of the Credit Agreement, the
Subordinate Lender and the Administrative Agent (for the benefit of the Lenders)
entered into that certain Subordination Agreement dated as of October 16, 2007
(the “Subordination Agreement”) as a condition to the consent of the Required
Lenders to Subordinate Lender making a term loan to the Borrower evidenced by
the Subordinate Note.


           C.           The Borrower and the Guarantors have requested certain
amendments to the Credit Agreement, as more specifically set forth in the Third
Amendment, and as a condition to the effectiveness of the Third Amendment, the
Required Lenders have required, among other things, the execution of this
Amendment by the Subordinate Lender and the modification of certain provisions
of the Subordinate Note on terms and conditions satisfactory to the Required
Lenders (the “Subordinate Note Modification”).


           NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Subordinate Lender hereby agrees with the Administrative Agent
(for the benefit of the Lenders) as follows:


           1.           Amount of Subordinated Debt and Recitals.  The
Subordinate Lender represents, warrants and covenants that (a) the outstanding
principal amount of the Subordinated Debt on the date of this Amendment is, and
shall not at any time after the date of this Amendment exceed, $42,230,190; (b)
the above Recitals are true, accurate, and correct and are incorporated in this
Agreement by reference; (c) the Subordinate Lender is the lawful owner of the
Subordinated Debt, free and clear of all liens, assignments, security interests
and other encumbrances; (d) the Subordinate Lender has not previously
subordinated the Subordinated Debt (other than pursuant to the Subordination
Agreement), (e) a true, correct and complete copy of the Subordinate Note
Modification is attached hereto as Exhibit A and such Subordinate Note
Modification shall be in full force and effect concurrently with the execution
and delivery of this Amendment by the parties hereto, (f) it has the power and
authority to enter into and deliver this Amendment and to do all acts and things
as are required or contemplated hereunder to be done, observed and performed by
the Subordination Agreement as hereby amended, (g) this Amendment has been duly
authorized, validly executed and delivered by an authorized officer and the
Subordination Agreement as hereby amended constitutes the legal, valid and
binding obligation of the Subordinate Lender enforceable against it in
accordance with its terms, subject to general principles of equity and (h)
Subordinate Lender’s execution and delivery of this Amendment, and performance
of the Subordination Agreement as amended hereby, have not resulted and will not
result in a breach or violation of any provision of (i) its organizational
documents, (ii) any statute, law, writ, order, rule or regulation of any
Governmental Authority applicable to Subordinate Lender, (iii) any judgment,
injunction, decree or determination of any Governmental Authority applicable to
Subordinate Lender or (iv) any contract, indenture, mortgage, loan agreement,
note, lease or other agreement, document or instrument to which Subordinate
Lender is a party or by which Subordinate Lender is bound.


           2.           Paragraph 2 of the Subordination Agreement is hereby
amended and restated in its entirety to read as follows:


“2.           Subordination to Senior Obligations.  The Subordinate Lender
hereby subordinates and postpones the payment and the time of payment of the
Subordinated Debt to and in favor of the payment and the time of payment of the
Senior Obligations.  So long as all or any part of the Senior Obligations remain
unpaid, the Subordinate Lender shall not, without the prior written consent of
the Required Lenders, ask, demand, sue for, set off, accept, or receive any
payment of all or any part of the Subordinated Debt; provided, that, so long as
no Default or Event of Default (as such terms are defined in the Credit
Agreement) is in existence or would arise as a result of the making of such
payment: (i) on and after January 1, 2011, the Borrower may make regularly
scheduled payments of principal and accrued interest on the Subordinated Debt as
set forth in the Subordinate Note and (ii) the Borrower, at Borrower’s sole
option, may make payments or prepayments on or in respect of the Subordinated
Debt in an amount not to exceed the Permitted Distribution Amount less the sum
of (x) Restricted Payments made pursuant to clause (c) of Section 10.6 of the
Credit Agreement and (y) all other payments by Borrower pursuant to clause (ii)
of the proviso of Section 10.10(b) of the Credit Agreement; provided that the
chief financial officer, the controller or the treasurer of the Borrower shall
have certified to the Administrative Agent and the Subordinate Lender as to
compliance with the preceding clause.  The Subordinate Lender agrees not to
subordinate, grant a security interest or lien on, assign, or transfer all or
any part of the Subordinated Debt to any other person without the prior written
consent of the Required Lenders.  Subordinate Lender will not, without the prior
written consent of the Required Lenders: (a) commence, or join with any other
creditor in commencing, any bankruptcy, reorganization, insolvency or similar
proceedings with respect to Borrower or any Guarantor; or (b) extend, amend,
modify or renew any of the Borrower's obligations under the Subordinated Debt or
the documents evidencing or executed or delivered in connection with the
Subordinated Debt (other than to reduce the interest rate (including any default
rate) or any fees applicable to or payable in respect of such Subordinated Debt
so long as no Default or Event of Default is in existence or would arise as a
result of such amendment or modification), or (c) release any surety or security
for such obligations or obtain collateral security or exercise any other right
under the Subordinated Debt, or the documents evidencing or executed or
delivered in connection with the Subordinated Debt.”


            3.           Upon the effectiveness of this Amendment and the
Subordinate Note Modification, (i) each reference to “Subordinate Note” in the
Subordination Agreement, and in any document, instrument or agreement executed
and/or delivered in connection with the Subordination Agreement, shall mean and
be a reference to the Subordinate Note as amended or otherwise modified by the
Subordinate Note Modification and (ii) each reference to “Subordinate Debt”
shall mean all past, present, and future indebtedness, liabilities, and
obligations of any nature whatsoever of the Borrower to the Subordinate Lender,
including, without limitation, any and all indebtedness, liabilities, and
obligations of the Borrower to the Subordinate Lender evidenced by such
Subordinate Note.
 
            4.           No Other Amendment.  Except for the amendments
expressly set forth herein, the Subordination Agreement shall remain unchanged
and in full force and effect.  The Subordination Agreement and this Amendment
shall be construed together as a single agreement.  Nothing herein contained
shall waive, annul, vary or affect any provision, condition, covenant or
agreement contained in the Subordination Agreement, except as specifically
herein amended, nor affect nor impair any rights, powers or remedies of any
party under the Subordination Agreement, as hereby amended.
 
            5.           Miscellaneous.  This Amendment shall not be affected,
impaired, or released by the delay or failure of the Administrative Agent or any
of the Lenders to exercise any of their respective rights and remedies against
the Borrower or any Guarantor or under any of the Loan Documents or against any
collateral or security for the Senior Obligations. No delay or failure on the
part of the Administrative Agent or any of the Lenders to exercise any of their
respective rights or remedies hereunder or under the Subordination Agreement (as
amended by this Amendment) or now or hereafter existing at law or in equity or
by statute or otherwise, or any partial or single exercise thereof, shall
constitute a waiver thereof. All such rights and remedies are cumulative and may
be exercised singly or concurrently and the exercise of any one or more of them
will not be a waiver of any other.  No waiver of any of its rights and remedies
hereunder and no modification or amendment of this Amendment shall be deemed to
be made by the Administrative Agent and Lenders unless the same shall be in
writing, duly signed by the Administrative Agent on behalf of the Lenders, and
each such waiver, if any, shall apply only with respect to the specific instance
involved and shall in no way impair the rights and remedies of the
Administrative Agent and Lenders hereunder in any other respect at any other
time.  If any term of this Amendment or any obligation thereunder shall be held
to be invalid, illegal, or unenforceable, the remainder of this Amendment and
any other application of such term shall not be affected thereby.  This
Amendment may be executed in duplicate originals or in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one instrument, and it shall not be necessary in making proof hereof
to produce or account for more than one such duplicate, original, or
counterpart.  This Amendment shall be binding upon the heirs, personal
representatives, successors, and assigns of the Subordinate Lender and shall
inure to the benefit of the successors and assigns of the Administrative Agent
and Lenders. As used herein, the singular number shall include the plural, the
plural the singular, and the use of the masculine, feminine, or neuter gender
shall include all genders, as the context may require, and the term “person”
shall include an individual, a corporation, an association, a partnership, a
trust, and an organization. The paragraph headings of this Amendment are for
convenience only and shall not limit or otherwise affect any of the terms
hereof. This Amendment shall be governed by and construed in accordance with the
laws of the State of North Carolina and shall be deemed to be executed,
delivered, and accepted in the State of North Carolina.


[SIGNATURE PAGES FOLLOW]

 
 

--------------------------------------------------------------------------------

 



           IN WITNESS WHEREOF, the Subordinate Lender has caused this Amendment
to be signed, sealed, and delivered on the day and year first written above.


SUBORDINATE LENDER:


TIMET FINANCE MANAGEMENT COMPANY,
a Delaware corporation
[CORPORATE SEAL}


By:  _________________________________ (SEAL)
Name:           Joan Yori
Title:           President






[ADDITIONAL SIGNATURE PAGES FOLLOW]



 
 

--------------------------------------------------------------------------------

 

           The Borrower and the Guarantors join in the execution of this
Amendment so as to signify their acceptance of and agreement and consent to the
provisions of this Amendment and the Agreement, as amended by this Amendment.


BORROWER:


COMPX INTERNATIONAL INC.,
a Delaware corporation
[CORPORATE SEAL}
                    By:  _________________________________________ (SEAL)
                    Name: 
_______________________________________                                                                
                    Title: 
________________________________________                          



                                                            GUARANTORS:


                                                            COMPX SECURITY
PRODUCTS INC.


[CORPORATE SEAL}
                                By: 
_________________________________________ (SEAL)
                    Name: 
_______________________________________                                                                
                    Title: 
________________________________________                          
                                                            
                 COMPX PRECISION SLIDES INC.


[CORPORATE SEAL}
                        By:  _________________________________________ (SEAL)
                    Name: 
_______________________________________                                                                
                    Title: 
________________________________________                          
                                                           
                        COMPX MARINE INC.


[CORPORATE SEAL}
                            By: 
_________________________________________ (SEAL)
                    Name: 
_______________________________________                                                                
                    Title:  ________________________________________     

                                                             CUSTOM MARINE INC.


[CORPORATE SEAL}
                            By: 
_________________________________________ (SEAL)
                    Name: 
_______________________________________                                                                
                    Title:  ________________________________________     

                                                            LIVORSI MARINE, INC.


[CORPORATE SEAL}
                            By: 
_________________________________________ (SEAL)
                    Name: 
_______________________________________                                                                
                    Title:  ________________________________________     


ACCEPTED BY:                ADMINISTRATIVE AGENT:


WACHOVIA BANK, NATIONAL ASSOCIATION,
a national banking association
 
                    By:  _________________________________________
                    Name: 
_______________________________________                                                                
                    Title: 
________________________________________                 



